In the motion for rehearing complaint is made of the failure of the court to discuss and sustain the contention of the appellant embraced in his Bill of Exceptions No. 5 which reveals the refusal to give a special charge reading as follows:
"Now comes the defendant in the above numbered and entitled cause and moves the Court to exclude all testimony introduced by the State's evidence showing an assault by the defendant upon prosecuting witness, after said automobile alleged to have been taken from her was in the possession and control of the defendant."
The evidence reveals but a single transaction, and in refusing to give the special charge above quoted the court was not in error. The rule that where several crimes are intermixed and blended with one another or so connected as to form an indivisible criminal transaction so that the proof of one cannot be made without showing the other all may be proved, is deemed applicable. See Underhill's Crim. Evidence, 3rd Ed., Sec. 152, and cases collated in note 52, p. 195, embracing many of the decisions of this court. See also Claxton v. State,4 S.W.2d 542, and cases collated in Branch's Ann. Tex. P. C., Sec. 2347.
The motion is overruled.
Overruled. *Page 243